NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both an unidentified component in Fig. 1 and an orifice in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Objections
Claim 3 is objected to because of the following informalities:  the term “engagable” is misspelled.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for supplying or withdrawing fluid in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoeppner ‘014 (U.S. Patent Application Pub. No. 2009/0289014).
Regarding claim 1, Hoeppner ‘014 discloses a blood washing system, comprising: a rotor 10 defining an internal chamber 22 for receiving a multi-component fluid, the rotor being rotatable about a rotational axis A at a first speed to fractionate the multi-component fluid into a plurality of fractions (para. [0025]); and a skimmer assembly (Fig. 6; paras. [0047], [0051], [0052]) including at least one buoy 16 moveable along a buoy track 26 positioned within the internal chamber, wherein the buoy defines an orifice 210 and/or 213 fluidly connected to an access port 214 in the rotor; wherein the buoy comprises a specific gravity corresponding to a selected fraction of the plurality of fractions such that the buoy floats on the selected fraction (para. [0032], [0051]).
Regarding claim 2, Hoeppner ‘014 discloses the rotor 10 having a radial wall 18 extending from a bottom wall 24.
Regarding claim 3, Hoeppner ‘014 discloses wherein the rotor further comprises: a top cap 14 engageable to the radial wall to enclose the internal chamber 22; wherein the top cap defines the access port 214 (Fig. 6, 7A, 7B, 8A and 8B; para. [0047]).
Regarding 4, Hoeppner ‘014 discloses wherein the skimmer assembly further comprises an access tube 212 extending through the access port 214, the access tube defining an access channel 212 for moving materials into and out of the internal chamber 22; wherein the orifice 213 of the buoy is fluidly connected to the access channel 212 (Fig. 6).
Regarding claim 5, Hoeppner ‘014 discloses wherein the access tube is configured to be coupled to a device for supplying or withdrawing fluid from the internal chamber of the rotor (para. [0052]; syringe).
Regarding claim 6, Hoeppner ‘014 discloses wherein the access tube 212 is aligned with the rotational axis (Fig. 6).
Regarding claim 8, Hoeppner ‘014 discloses wherein the buoy track 26 extends radially outward from the access tube such that the buoy 16 moves radially outward from the rotational axis along the buoy track (Fig. 1; para. [0028]).
Regarding claim 10, Hoeppner ‘014 discloses wherein the skimmer assembly comprises: a first buoy 16B defining a first orifice 210 and/or 213 and moveable on a first buoy track 24B; and a second buoy defining a second orifice and moveable on a second buoy 20track; wherein the first buoy track and the second buoy track extend radially outward from the rotational axis in opposite directions to balance the rotor during rotation (Fig. 6 shows multiple sets of buoys with orifice and buoy tracks extending in opposite directions).
Regarding claim 11, Hoeppner ‘014 discloses an adapter having a plurality of connectors including: a first connector 213 connected to the first orifice 210, and a second connector 213 connected to the second orifice 210;  30wherein the adapter is fluidly connected to the access channel 212 to connect the first and second buoys to the access tube 212 (Fig. 6).
Regarding claim 12, Hoeppner ‘014 discloses wherein the bottom wall 24 of the rotor includes a slanted surface slanted toward an apex (Fig. 1; para. [0028]).

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoeppner ‘413 (U.S. Patent Application Pub. No. 2009/0250413).
Regarding claim 1, Hoeppner ‘413 discloses a blood washing system, comprising: a rotor 12, 14, and/or 16 defining an internal chamber 22 for receiving a multi-component fluid, the rotor being rotatable about a rotational axis at a first speed to fractionate the multi-component fluid into a plurality of fractions (para. [0029]); and a skimmer assembly including at least one buoy 40 moveable along a buoy track (walls of the separation chamber 22) positioned within the internal chamber, wherein the buoy defines an orifice 42 fluidly connected to an access port 32 in the rotor; wherein the buoy comprises a specific gravity corresponding to a selected fraction of the plurality of fractions such that the buoy floats on the selected fraction (para. [0019]).
Regarding claim 2, Hoeppner ‘413 discloses the rotor having a radial wall 27 extending from a bottom wall 26 (para. [0015]).
Regarding claim 3, Hoeppner ‘413 discloses a top cap 16 engageable to the radial wall to enclose the internal chamber. 
Regarding claim 4, Hoeppner ‘413 discloses wherein the skimmer assembly further comprises: an access tube 36 extending through the access port 32, the access tube defining an access channel 36 for moving materials into and out of the internal chamber; wherein the orifice 42 of the buoy is fluidly connected to the access channel  (Fig. 2).
Regarding claim 8,  Hoeppner ‘413 discloses wherein the buoy track (walls of the separation chamber 22) extends radially outward from the access tube such that the buoy moves radially outward from the rotational axis along the buoy track (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoeppner ‘014 (U.S. Patent Application Pub. No. 2009/0289014).
Regarding claim 13, Hoeppner ‘014 discloses wherein the specific gravity of the buoy is about 1.08 g/cc to about 1.11 g/cc, but does not disclose less than 1 g/cc. It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933). See MPEP 2144.05. Hoeppner ‘014 teaches that the density of the buoys can be set to any desired density that is suitable for the density of the cells being processed (para. [0032]). Without evidence to indicate why a specific gravity of less than 1 g/cc is critical, it would have been obvious for one having ordinary skill in the art to have provided the blood washing system of Hoeppner ‘014 with a buoy in the claimed specific gravity without producing any new or unexpected results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoeppner ‘014 (U.S. Patent Application Pub. No. 2009/0289014) in view of EP 0987037 (Jorgensen et al.).
Regarding claim 7, Hoeppner ‘014 does not disclose wherein the rotor further comprises: a rotating seal positioned within the access port to prevent passage of material around the access tube. 
EP 0987037 discloses wherein the rotor (rotating processing container) further comprises: a rotating seal positioned within the access port to prevent passage of materials around the access tube (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the blood washing system of Hoeppner ‘014 with the rotating seal of EP 0987037 for the purpose of defining an annular space for receiving pressurized gas or fluid (Abstract).

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest the buoy track extends radially outward and is oriented downward.
Claims 14-20 are allowable because the prior art does not teach or suggest, among other claimed elements, a skimmer assembly including at least one buoy moveable along a buoy track and braking the rotor to reduce the rotation of the rotor to a second speed slower than the first speed such that the plurality of fractions is stacked vertically within the rotor; wherein the buoy comprises a specific gravity corresponding to a selected fraction of the plurality of fractions such that the buoy floats on the selected fraction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774